                           101,4 12 1




Case 3:20-cv-00436 Document 1-3 Filed 05/21/20 Page 1 of 2 PageID #: 37
                                                                          36
W                               forbes.com                                r   1




16,400 views    I   Jun 19, 2019, 08:20am EDT

Is Taylor Swift Profiting Off
The LGBT Community.? Yes,
   t,GoL e's V elpi'ng As Well
                           ,
Hugh McIntyre contributor (D
HoLLy wood & Entertainment




                               WL
                                T
                                V
                                                      "A

                                                       it
                                     t




Case 3:20-cv-00436 Document 1-3 Filed 05/21/20 Page 2 of 2 PageID #: 38

                                         0
